17-23155-shl    Doc 32     Filed 10/28/19        Entered 10/28/19 18:36:28           Main Document
                                                Pg 1 of 1                                    H. Bruce Bronson, Jr., Esq.
                                BRONSON LAW OFFICES, P.C.                                                (admitted NY)
                                480 Mamaroneck Avenue, Harrison, NY 10528            email:hbbronson@bronsonlaw.net
                             42 Catherine Street, Poughkeepsie, New York 12601
                                                  Telephone:                                                of Counsel:
                                                914-269-2530                                           Victoria Lehning
                                              Fax: 888-908-6906


                                          October 28, 2019

   Hon. Judge Sean Lane
   US Bankruptcy Court
   Southern District of NY
   300 Quarropas Street
   White Plains, NY 10601

          Re: Sloane Worth (“Debtor”) Bankruptcy Case No: 17-23155

   Dear Judge Lane:

         Please allow this letter to serve as a status report on the above referenced Debtor’s
   bankruptcy case.

          A motion to approve a trial loan modification between the Debtor and her first
   mortgage, SN Servicing Corporation (“SN Servicing”) was filed on December 11, 2018.
   The order approving the modification has been submitted to Chambers for signature.

         A stipulation resolving the second mortgage lien between the Debtor and Bank of
   America, N.A. (“Bank of America”), was entered on April 19, 2019.

           The Debtor remains current on her chapter 13 plan payments and will provide any
   outstanding documents and information to the trustee, if requested. Our office intends to
   file an Application for Compensation in this case, and we expect the case to be ready to
   confirm at the next hearing.




                                                              Very truly yours,


                                                              /s/ H. Bruce Bronson
                                                              H. Bruce Bronson
